DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicants' response and amendments to the claims, filed 11/24/2021 and 12/09/2021, are acknowledged and entered.  Claims 16, 22, and 47-48 have been cancelled by Applicant.  Claims 49-52 have been newly added.  Claims 1-15, 46, and 49-52 are pending and under examination.

Response to Arguments
Applicants' arguments, filed 11/24/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Terminal Disclaimer
Receipt is acknowledged of the Terminal Disclaimer, electronically filed on 12/24/2021.  The Terminal Disclaimer has been approved.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15, 46, and 49-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over deLONG ET AL. (US 2009/0186917; Published Jul. 23, 2009) (cited on IDS filed 03/31/2021) (hereinafter "US '917") and  deLONG ET AL. (US 2010/0280011 A1; Published Nov. 4, 2010) (cited on IDS filed 03/31/2021) (hereinafter “US ‘011”) in view of NAKAJIMA ET AL. (US 2005/0245509; Published Nov. 3, 2005) (cited on IDS filed 03/31/2021) and ELDER ET AL. (Journal of Pharmaceutical Sciences, July 2010, vol. 99, no. 7, pages 2948-2961).


Claimed Invention
	Amended Claims 1-15 encompass compositions comprising:
 a) a dimesylate salt of a compound of formula (I):

    PNG
    media_image1.png
    67
    239
    media_image1.png
    Greyscale

and 
b) a prostaglandin or a prostaglandin analog according to formula (IV). See Claim 1.
	Claims 46 and 49-52 recite methods of influencing the action of a kinase in a subject, comprising administration to the subject of a composition of claim 1, claim 10, claim 11, claim 13, or claim 14, wherein the kinase is ROCK-I, ROCK-II, PKA, PKC, a CAM kinase, GRK-2, GRK-3, GRK-5, GRK-6, or a combination thereof.

Teachings of US ‘917
	US ‘917 discloses 6- and 7-amino isoquinoline compounds that influence, inhibit, or reduce the action of a kinase, pharmaceutical compositions comprising said compounds, and methods of using the compounds and/or compositions to affect disease states or conditions such as cancer, obesity, and glaucoma.  See Abstract.
	US '917 discloses that the 6-aminoisoquinoline compounds are represented by Formula (I):

    PNG
    media_image2.png
    85
    222
    media_image2.png
    Greyscale

wherein the substituents are as defined at page 4, [0061]-[0065].  See page 3, [0059] to page 4, [0065].
1 is an aryl group, R4 is hydrogen and R5 is hydrogen. In another preferred embodiment of Formula (I), X is a carbonyl group, R1 is a cycloalkyl group, R2 is a methyl group, R3 is a methyl group, and R5 is a hydroxyl group.  See page 4, [0066].
In other preferred embodiments of Formula I, X is a carbonyl group, R4 is hydrogen, R5 is hydrogen, and R7 contains 1 (one) member atoms. In further preferred embodiments, X is a carbonyl group, and R1 is a para-substituted aryl group. In some preferred embodiments, X is a carbonyl group, and R2 is a lower alkyl group such as a C1-C4 alkyl group. See page 4, [0067].
US ’917 discloses that the 6- or 7-aminoisoquinoline compounds of the above Formulae and compositions including them have kinase inhibitory activity and are thus useful in influencing or inhibiting the action of kinases, and in treatment and/or prevention of diseases or conditions influenced by kinases. The 6- or 7-aminoisoquinolines may be used to influence or inhibit the action of kinases either in a cell in vitro or in a cell in a living body in vivo. Specifically, in one embodiment, a method is provided of inhibiting the action of a kinase comprising applying to a medium such as an assay medium or contacting with a cell either in a cell in vitro or in a cell in a living body in vivo an effective inhibitory amount of a compound according to Formulae (I) or (II). Exemplary kinases that may be influenced include, but are not limited to, ROK-I, ROK-II, PKA, PKC, CAM Kinases, GRK-2, GRK-3, GRK-5 or GRK-6. In a preferred embodiment, the kinase inhibited is a rho kinase.  See page 5, [0082].
US ‘917 disclose numerous species falling within the scope of the claimed genus of Formula (I) as recited in the instant claims.  As non-limiting examples, the following species encompassed by the claimed genus of Formula (I) are taught in US ‘917:

    PNG
    media_image3.png
    119
    187
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    121
    192
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    118
    195
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    221
    272
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    739
    271
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    661
    269
    media_image8.png
    Greyscale

	As per Claims 3-7, US '917 discloses (R)-2-(dimethylamino)-N-(1-hydroxyisoquinoline-6-yl)-2-thiophene-3-yl)acetamide.  See Example 79.
	US ‘917 discloses that pharmacological activity for glaucoma can be demonstrated using assays designed to test the ability of the subject compounds to decrease intraocular pressure.  See page 21, [0209].
	US ‘917 discloses topical formulations for lowering intraocular pressure.  See Example 90.
	US ‘917 discloses that a compound according to this invention is used as the 6- or 7-aminoisoquinoline derivative. When the composition is topically administered to the eyes once or more daily as 40 microliter drops, the above composition decreases intraocular pressure in a patient suffering from glaucoma.  See Example 90.
US ‘917 discloses a pharmaceutical composition is prepared according to Example 90, where the 6-aminoisoquinoline derivative is (R)-2-amino-N-(isoquinolin-6-yl)-2-phenylacetamide dihydrochloride (E2). When topically administered to the eyes as a drop 4 times per day, the composition substantially decreases intraocular pressure and serves as a neuroprotective agent.  See Example 91.
US ‘917 discloses that a pharmaceutical composition is prepared according to Example 90, where the 6-aminoisoquinoline derivative is (R)-2-(dimethylamino)-N-(isoquinolin-6-yl)-2-phenylacetamide dihydrochloride (E3). When topically administered to the eyes as a drop twice per day, the composition substantially decreases intraocular pressure.  See Example 92.
US ‘917 dislcoses that a pharmaceutical composition was prepared according to Example 105, where the 6-aminoisoquinoline derivative was (R)-2-(dimethylamino)-N-(1-hydroxyisoquinolin-6-yl)-2-(thiophen-3-yl)acetamide hydrochloride (E79). When a 40 microliter drop was topically administered to the eyes of a Dutch-belted rabbit once daily, the composition substantially decreased intraocular pressure. In some tests, the intraocular pressure was decreased by greater than 5 mm of mercury.  See Example 106.
Regarding compositions comprising salts of the compounds disclosed therein, US ‘917 teaches compositions comprising a 6-aminoisoquinoline and 7-aminoisoquinolone compound or “a physiologically acceptable salt…thereof” ([0088] and [0094]). See also [0101] (“Compositions including the 6-aminoisoquinolines of Formula (I) or the 7-aminoisoquinolines of Formula (II) may be obtained in the form of various salts or solvates. As the salts, physiologically acceptable salts or salts available as raw materials are used.”  Numerous examples of hydrochloride salts of compounds of Formula (I) or Formula (II) are disclosed in US ‘917.  See Examples.
US ‘917 thus discloses a genus of compounds of Formula (I) substantially overlapping with the claimed genus of Formula (I), discloses numerous species that fall within the scope of the claimed genus of Formula (I), including (R)-2-(dimethylamino)-N-(1-hydroxyisoquinolin-6-yl)-2-(thiophen-3-yl)acetamide hydrochloride (E79) as recited in Claim 7, discloses that the a rho kinase, and demonstrates that the compounds of the invention are useful in the treatment of glaucoma by reducing intraocular pressure.

US ‘917 differs from the instant claims in that it does not disclose combining the compounds disclosed therein with a prostaglandin or a prostaglandin analog and does not disclose dimesylate salts of the compounds disclosed therein.

Teachings of US ‘011
	US ‘011 discloses compounds that are inhibitors of both rho kinase and of a monoamine transporter (MAT).  US ‘011 discloses methods for treating diseases or conditions, the methods comprising administering compounds according to the invention. One such disease may be glaucoma for which, among other beneficial effects, a marked reduction in intraocular pressure (IOP) may be achieved.  See Abstract.
	The compounds, like those recited in the instant claims and in US ‘917, are 6-aminoisoquinolines.  See pages 4-9.
	US ‘011, like US ‘917, discloses numerous species falling within the scope of the claimed genus of Formula (I).  See, for example, Examples and Tables of compounds at pages 14-61.
	Regarding Claims 8-13, US ‘011 teaches the compound 4-(3-amino-1-(isoquinolin-6-ylamino)-1-oxopropan-2-yl)benzyl 2,4-dimethylbenzoate:

    PNG
    media_image9.png
    213
    260
    media_image9.png
    Greyscale

See page 4, Compound E494.
	Regarding combinations as presently claimed, US ‘011 discloses that compounds according to the invention may be administered in conjunction with one or more additional therapeutic agents. Suitable additional therapeutic agents may include, but are not limited to, beta blockers, alpha-agonists, carbonic anhydrase inhibitors, prostaglandin-like compounds, miotic or cholinergic agents, or epinephrine compounds.  See page 9, [0110].
	As per Claim 14, US ‘011 discloses that prostaglandins and prostaglandin-like compounds increase the outflow of aqueous humor. Examples include latanoprost, bimatoprost, and travoprost.  See page 9, [0114].

Teachings of NAKAJIMA ET AL.
	Nakajima et al. disclose combinations of a Rho kinase inhibitor and prostaglandins as therapeutic agents for glaucoma.  Actions of reducing intraocular pressure are complemented and/or enhanced each other by combining a Rho kinase inhibitor with prostaglandins.  For the administration mode, each drug can be administered in combination or in mixture.  See Abstract; Claims 1-8 and 13-20.
et al. disclose the present invention relates to a therapeutic agent for glaucoma comprising the combination of a Rho kinase inhibitor and a prostaglandin.  See page 1, [0001]; Claims 1-8 and 13-20.
	Nakajima et al. disclose that glaucoma is an intractable ocular disease with a risk of blindness, involving the increase of intraocular pressure due to various factors and by disordering internal tissues of eyeballs (retina, an optic nerve and the like). A general method of treating glaucoma is intraocular pressure reduction therapy, which is exemplified by pharmacotherapy, laser therapy, surgery therapy and the like.  See page 1, [0002].
Nakajima et al. disclose that a Rho kinase inhibitor was found to serve as a therapeutic agent for glaucoma based on a new mechanism of action. Nakajima et al. disclose that the Rho kinase inhibitor increases the aqueous humor outflow from a trabecular meshwork outflow pathway thereby reducing intraocular pressure, and that the mechanism of action is reconstruction of cytoskeleton in trabecular meshwork cells.  See page 1, [0004].
Nakajima et al. disclose that studying precisely effects due to the combination of a Rho kinase inhibitor and a prostaglandin, the present inventors found that an action of reducing intraocular pressure is increased and/or persistence of the action is improved by combining these drugs compared with a case where each drug is used alone and consequently completed the present invention. A remarkable increase in action of reducing intraocular pressure and/or remarkable improvement of persistence of the action was observed by combining a Rho kinase inhibitor with a prostaglandin.  See page 1, [0009].
Nakajima et al. disclose that the Rho kinase inhibitor in the present invention means a compound which inhibits serine/threonine kinase activated with activation of Rho. Examples of Rho kinase inhibitors are the compounds which inhibit ROK.alpha. (ROCK-II), p160ROCK ROCK-I) and other compounds which inhibit proteins having a serine/threonine kinase activity.  See page 1, [0015].
Nakajima et al. disclose that any prostaglandins having the action of reducing intraocular pressure and utility in treating glaucoma can be used. Prostaglandins having the action of reducing intraocular pressure are specifically exemplified by natural prostaglandins, particularly prostaglandin F2a, prostaglandins such as latanoprost, prostaglandins such as isopropyl unoprostone, prostaglandins such as bimatoprost, and prostaglandins such as travoprost. In particular, latanoprost, isopropyl unoprostone, bimatoprost or travoprost, which has already been on the market as a therapeutic agent of glaucoma, is preferably used.  See page 1, [0016].
As per Claim 15, Nakajima et al. disclose that the formulation containing a Rho kinase inhibitor and a prostaglandin in mixture can be also prepared according to known methods. The ophthalmic solutions can be prepared, using isotonic agents such as sodium chloride and concentrated glycerin; buffers such as sodium phosphate buffer and sodium acetate buffer; surfactants such as polyoxyethylene sorbitan monooleate, stearate polyoxyl 40, and polyoxyethylene hardened castor oil; stabilizers such as sodium citrate and sodium edetate; and preservatives such as benzalkonium chloride and paraben, as needed. The pH should be within an ophthalmologically acceptable range and is preferably within a range of pH 4 to pH 8.  See page 2, [0020].

Nakajima et al. differ from the instant claims only in that they do not disclose the Rho kinase inhibitors of Formula (I) recited in the instant claims.  These Rho kinase inhibitors, however, are disclosed in US '917 and US '011 for use in treating glaucoma and reducing intraocular pressure as discussed supra.
Teachings of ELDER ET AL.
	Elder et al. is provided as factual evidence of the general knowledge of those skilled in the art regarding the use of mesylate and dimesylate salts of pharmaceutically active agents.
	Elder et al. teach that salt formation with pharmaceutically acceptable counter-ions is an extremely useful approach for the optimization or modification of the physicochemical, processing (including formulation), biopharmaceutical (including safety and tolerability) or therapeutic properties of ionizable drug substances. See page 2949, right column, 2nd full paragraph.  Indeed, Elder et al. teach that “it has been estimated that approximately half of all of the active pharmaceutical substances (API) that have been developed were ultimately progressed as pharmaceutically acceptable salts and that salt formation is an integral part of the development process.”  See Id. 
	Elder et al. teach that in two extensive reviews of usage of pharmaceutical salts up to 1993, mesylate salts were the 5th most commonly used anionic salt form (3.20%) behind the hydrochloride (43.99%), sulfate (5.82%), bromide (3.79%), and chloride (3.53%) salt forms. See Table 1; page 2950, left column, 1st paragraph.  However, in a more recent review covering medicinal products approved by the FDA from 1995 to 2006, mesylate salt usage increased significantly to second in the order of ranking of anionic salts and by 2006 comprised 10% of total usage. See Id. at 2nd paragraph.
	As evidenced by Table 2 of Elder et al., the dimesylate salt of a novel guanidine heterocyclic API provided the highest solubility (59.1 mg/mL) compared to other salts. 
	At pages 2951-2958, Elder et al. review the potential benefits of mesylate salts including:
 salt formation and form (polymorph) considerations (“…in contrast to other strong acid salts, mesylates appear to have a much lower propensity to form hydrates, which makes them an attractive salt form for secondary processing, particularly wet granulation…”);
ii) processing advantages (“[A] good example of the processing advantages inherent in mesylate salt forms was reported by Bastin et al. RPR-200765 mesylate demonstrated good handling properties, including good flow, during secondary process development, allowing straightforward capsule and tablet development”);
iii) melting point and stability advantages (“Sulfonate salts typically produce higher melting point salt forms of the API compared to other salts of the base, which in addition to processing advantages can enhance stability”); and 
iv) solubility/dissolution advantages (“Typically, increasing the melting point has an adverse effect on aqueous solubility because of increasing crystal lattice energies…[i]nterestingly, sulfonic acid salts (particularly alkyl sulfonates such as mesylates) tend to be an exception to this rule, generally exhibiting both high melting points and good solubility”; “Mesylate salts often offer significant solubility and dissolution advantages even when compared with other salts of strong acids.”)  
	Elder et al. conclude:
The optimum physical form for any NCE needs to be individually assessed and optimized and will be based on many different, often conflicting criteria. However, sulfonate salts should not be discounted during the initial salt assessment simply due to perceived issues of safety (potential contamination with alkyl esters of sulfonic acids) and can, as illustrated within this article, be a vital component of a balanced and thorough salt and form optimization process.
See page 2959, right column, last paragraph.
Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established in the art that the claimed compounds of Formula (I) are inhibitors of Rho kinase disclosed to be effective in the treatment of glaucoma by reducing intraocular pressure.  See for example US ‘917 and US ‘011.
US ‘011 discloses compounds that are inhibitors of both rho kinase and of a monoamine transporter (MAT) and methods for treating diseases or conditions, the methods comprising administering compounds according to the invention. One such disease may be glaucoma for which, among other beneficial effects, a marked reduction in intraocular pressure (IOP) may be achieved.  US '011 expressly discloses that the compounds disclosed therein may be combined with prostaglandin compounds.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references and formulate a 6-aminoisoquinoline compound as disclosed in US '917 and US '011 in combination with a prostaglandin for the treatment of glaucoma in view of the teachings of Nakajima et al.  This is because both US ‘917 and US ‘011 disclose that the compounds disclosed therein, which compounds are encompassed by the claimed genus of Formula (I), are inhibitors of Rho kinase useful in the treatment of glaucoma and  Nakajima et al. expressly disclose combining an inhibitor of Rho kinase with a prostaglandin for the treatment of glaucoma.  One skilled in 
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”  
 
Here, compounds of the claimed Formula (I) were known in the art as Rho kinase inhibitors effective in reducing intraocular pressure.  See US '917 and US '011.  Prostaglandins were well-known in the art to be effective glaucoma treatments by also reducing intraocular pressure.  See Nakajima et al.  Nakajima et al. in fact expressly teach combining an inhibitor of Rho kinase with a prostaglandin for the treatment of glaucoma.  
et al. would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  A person of ordinary skill in the art would have had a reasonable expectation that such a composition would be effective in reducing intraocular pressure when administered to subject having, for example, glaucoma, as suggested by the combined teachings of US ‘917, US ‘011, and Nakajima et al.
Regarding the newly added limitation that the compound of Formula (I) is a dimesylate salt, mesylate salts of pharmaceutically active agents were well-known in the art and disclosed to have numerous advantages including, inter alia, processing advantages, melting point and stability advantages, and solubility/dissolution advantages. See Elder et al.  Elder et al. in fact expressly teach that the optimum physical form for any NCE needs to be individually assessed and optimized and will be based on many different, often conflicting criteria, that sulfonate salts should not be discounted during the initial salt assessment, and that such sulfonate salt can be a vital component of a balanced and thorough salt and form optimization process. Thus, optimization of the salt form of any given compound disclosed in the cited prior art would have been prima facie obvious to a person of ordinary skill in the art who would have recognized the inherent advantages of mesylate salts as described in Elder et al.  It would therefore have been well within the purview of a person of ordinary skill in the art to make various salts of the compounds disclosed in the cited prior art, including dimesylate salts, with a reasonably expectation that such dimesylate salts would have at least one advantage over other salts, e.g., increased solubility.
prima facie obvious over the cited prior art.

Response to Arguments
	This is a new ground of rejection necessitated by Applicants’ amendments to Claim 1, specifically the newly added limitation “dimesylate salt” [of a compound of formula (I)].  
	Applicants argue, in response to the previous rejection over US ‘917 and US ‘011 in view of US ‘509, that the claims have been amended to specify dimesylate salt forms of the compound
of Formula (I) specified in claim 1 and claims dependent therefrom and that the cited references do not teach or suggest such a limitation whether considered individually or taken together.
	 In response, Applicants’ arguments are moot in light of the new ground of rejection set forth above, specifically the newly cited Elder et al. who in fact do teach and suggest dimesylate salts of pharmaceutically active agents.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                       UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038